DETAILED ACTION
This office action is in response to the above identified application originally filed on June 25, 2019 and with a preliminary amendment filed on July 10, 2019. The application contains claims 1-20. 
Claims 1-20 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application claims Priority from Provisional Application 62689279, filed 06/25/2018.

Claim Objections
Claims 4-9 and 15-20 are objected to because of the following informalities:
Claim 4, line 4: clarify whether “and/or” means “and” or “or”
Claim 5, lines 1-2: “the plurality of different forecast models” should read “the plurality of forecast models” to be consistent with the antecedent basis in parent claim 1
Claim 6, line 5: clarify whether “and/or” means “and” or “or”
Claim 7, line 6: clarify whether “and/or” means “and” or “or”
Claim 8, line 2: “… to identify a characteristic …” should read “… to identify a first characteristic …” to be consistent with the antecedent basis recited in parent claim 1
Claim 8, line 7: clarify whether “and/or” means “and” or “or”
Claim 9, line 5: clarify whether “and/or” means “and” or “or”
Claim 15, line 4: clarify whether “and/or” means “and” or “or”
Claim 16, lines 1-2: “the plurality of different forecast models” should read “the plurality of forecast models” to be consistent with the antecedent basis in parent claim 12
Claim 17, line 4: clarify whether “and/or” means “and” or “or”
Claim 18, line 6: clarify whether “and/or” means “and” or “or”
Claim 19, line 5: clarify whether “and/or” means “and” or “or”
Claim 20, line 9: “the set of time series data” should read “the new set of time series data” based on the context
Claim 20, line 9 and 12: “the set of time series data” should read “the new set of time series data” based on the context
Claim 20, lines 17-18: “the new set of set of time series data” contains a typo and should read “the new set of time series data”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) are:
"means for receiving a set of time series data ..." in claim 11
The generic computer hardware described in paragraphs [0063]-[0065] of the specification plus the description in paragraph [0019] with respect to the data collection unit 102 is identified as the structure, materials or acts to perform the claimed function “receiving a set of time series data …”
"means for analyzing the set of time series data ..." in claim 11
The generic computer hardware described in paragraphs [0063]-[0065] of the specification plus the description in paragraph [0026] with respect to identifying certain characteristics is identified as the structure, materials or acts to perform the claimed function “analyzing the set of time series data …”

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“a data collection unit configured to receive a set of time series data …” in claim 12
The generic computer hardware described in paragraphs [0063]-[0065] of the specification plus the description in paragraph [0019] with respect to the data collection unit 102 is identified as the structure, materials or acts to perform the claimed function “receiving a set of time series data …”
 “a time series data analysis unit that analyzes the set of time series data …” in claim 12
The generic computer hardware described in paragraphs [0063]-[0065] of the specification plus the description in paragraph [0026] with respect to identifying 

Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: 
"means for evaluating the set of time series data with each of a plurality of forecast models, wherein evaluating the set of time series data comprises, for each of the plurality of forecast models: evaluating a first portion of the set of time series data ...; and comparing the predicted future values of the time series data to a second portion ..." in claim 11
Because the "evaluating a first portion of the set of time series data ..."  and "comparing the predicted future values of the time series data to a second 
"means for selecting the forecast model that had the smallest degree of error between the predicted future values of the time series data and the second portion of the set of time series data ..." in claim 11
Because "…  had the smallest degree of error between the predicted future values of the time series data and the second portion of the set of time series data ..." provides sufficient act for “selecting the forecast model”, failing prong 3 of the three-prong test

Because these claim limitation(s) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown et al. (US 20190317817 A1).

With regard to claim 1,
Brown teaches
a method of selecting a forecast model for analyzing time series data, comprising (Abstract; Fig. 18; [0139]-[0143]: stochastic model corresponds to “forecast model”. Fig. 13A; [0089]: metric data corresponds to “time series data”): 
receiving a set of time series data that is indicative of the performance of a production environment (Fig. 13A, 13B; [0089]-[0090]: receive streams of metric data, which include CPU usage, amount of memory, network throughput, network traffic, and amount of storage, etc., of a Distributed Computing System, wherein the streams of metric data correspond to “a set of time series data”, CPU usage, network traffic, etc. are indicative of the performance of the Distributed Computing System, i.e., “a production environment”); 
analyzing the set of time series data to identify a first characteristic of the set of time series data (Fig. 18; [0106]; [0121]; [0148]: process metric data to determine whether the data is trendy, stationary, pulse wave, or seasonal, wherein any of these characteristics corresponds to "a first characteristic"); 
evaluating the set of time series data with each of a plurality of forecast models (Fig. 18; [0118]-[0143]: evaluate detrended metric data with each of the stochastic process models 1804-1806), where the step of evaluating the set of time series data comprises, for each of the plurality of forecast models: 
evaluating a first portion of the set of time series data with one of the forecast models to generate predicted future values of the time series data (Fig. 20; [0131]-[0137]; Fig. 17; [0097]-[0098]: use each of the stochastic process models 1804-1806 to compute an estimated non-trendy metric data value based on the latest historical window of metric data, wherein the latest historical window of metric data corresponds to “a first portion” and the estimated non-trendy metric data value corresponds to “predicted future values”), and 
comparing the predicted future values of the time series data to a second portion of the set of time series data to determine a degree of error between the predicted future values of the time series data and the second portion of the set of time series data (Fig. 20; [0131]-[0137]; Fig. 21; [0138]: compare each of the three estimated non-trendy metric data values with the latest non-trendy metric data value received by the metric processor to calculate three separate residual errors at the time stamp tn+1, wherein the latest non-trendy metric data value corresponds to “a second portion” and the residual error at the time stamp tn+1 corresponds to “a degree of error”); and 
selecting the forecast model that had the smallest degree of error between the predicted future values of the time series data and the second portion of the set of time series data as a first forecast model to use in the future to analyze time series data having the first characteristic (Fig. 18; [0139]-[0143]: select the stochastic process model with the smallest accumulated residual error for forecasting, wherein the smallest accumulated residual error is equal to the smallest residual error at the time stamp tn+1 when the time stamp tn+1 is the very first one that has been accumulated, and “time series data having the first characteristic” is guaranteed by the logic shown in Fig. 18 that controls what model applies to what type of metric data).

With regard to claim 2,
Brown teaches
the method of claim 1, wherein the step of evaluating the set of time series data with each of a plurality of forecast models comprises, for each of the plurality of forecast models: 
selecting a time window comprising a subset of the set of time series data (Fig. 17; [0097]-[0098]: the historical window corresponds to “a time window” that comprises a limited history of the metric data, i.e., “a subset of the set of time series data”); 
evaluating a first portion of the subset of the set of time series data with one of the forecast models to generate predicted future values of the time series data (Fig. 20; [0131]-[0137]; Fig. 17; [0097]-[0098]: use each of the stochastic process models 1804-1806 to compute an estimated non-trendy metric data value based on the latest historical window of metric data, wherein the latest historical window of metric data corresponds to “a first portion” and the estimated non-trendy metric data value corresponds to “predicted future values”); 
comparing the predicted future values of the time series data to a second portion of the subset of the set of time series data to determine a degree of error between the predicted future values of the time series data and the second portion of the subset of the set of time series data (Fig. 20; [0131]-[0137]; Fig. 21; [0138]: compare each of the three estimated non-trendy metric data values with the latest non-trendy metric data value received by the metric processor to calculate three separate residual errors at the time stamp tn+1, wherein the latest non-trendy metric data value corresponds to “a second portion” and the residual error at the time stamp tn+1 corresponds to “a degree of error”); and 
repeating the selecting, evaluating and comparing steps for at least one additional time window that comprises a different subset of the set of time series data (Fig. 17; [0097]-[0098]: as the historical window advances in time to include the most recently received metric data values and discard a corresponding number of the oldest metric data values from the limited history of metric data, and the metric processor updates model parameters based on the latest limited history of metric data, the above discussed process is repeated for a different time window).

With regard to claim 3,
Brown teaches
the method of claim 2, wherein the step of selecting the forecast model comprises: 
combining, for each of the forecast models, the degrees of determined error between the predicted future values of the time series data and the second portion of the subsets of the set of time series data to create a composite degree of error for each of the forecast models (Fig. 20; [0131]-[0137]; Fig. 21; [0138]: combine the residual errors calculated for i=1 to n to compute an accumulated residual error for each stochastic model, wherein the accumulated residual error corresponds to “a composite degree of error”); and 
selecting the forecast model that had the smallest composite degree of error as the forecast model to use in the future to analyze time series data having the first characteristic (Fig. 18; [0139]-[0143]: select the stochastic process model with the smallest accumulated residual error for forecasting).

With regard to claim 4,
Brown teaches
the method of claim 1, further comprising transforming the set of time series data before performing the evaluating step, wherein transforming the set of time series data comprises at least one of detrending the data, reducing a seasonal component of the data, smoothing the data and/or normalizing the data (Fig. 19A-19C; [0107]: detrending metric data. [0158]: applying a smoothing filter to the metric data. [0114]: normalizing metric data. For purposes of compact prosecution, the “and/or” is interpreted as “or”).

With regard to claim 5,
Brown teaches
the method of claim 1, further comprising selecting the plurality of different forecast models to be used in the evaluating step based on the result of the analyzing step (Fig. 18; [0118]-[0143]: select stochastic process models to process non-trendy stationary metric data. Fig. 18; [0148]: select pulse wave model to process pulse wave metric data. Fig. 18; [0163]-[0174]: select seasonal model for seasonal metric data).

With regard to claim 6,
Brown teaches
the method of claim 1, where the step of analyzing the set of time series data to identify a characteristic of the set of time series data comprises analyzing the set of time series data to identify at least one of a statistical property of the set of time series data, a seasonality of the set of time series data, a trend of the set of time series data and/or a stationarity of the set of time series data (Fig. 18; [0106]: identify a trend. [0121]: identify a stationarity. [0148]: identify a seasonality. For purposes of compact prosecution, the “and/or” is interpreted as “or”).

With regard to claim 7,
Brown teaches
the method of claim 6, wherein the step of analyzing the set of time series data further comprises analyzing the set of time series data to identify at least one of: a type of data contained in the set of time series data; an identity of a device, software application or element of a production environment that gave rise to the set of time series data; a metric that was measured to generate the set of time series data; and/or an identity of an element or application programming interface that reported the set of time series data (Fig. 16; [0094]-[0096]: resource key corresponds to “an identity of an element or application programming interface that reported the set of time series data” or “an identity of a device, software application or element of a production environment that gave rise to the set of time series data”. For purposes of compact prosecution, the “and/or” is interpreted as “or”).

With regard to claim 8,
Brown teaches
the method of claim 1, wherein the step of analyzing the set of time series data to identify a characteristic of the set of time series data comprises analyzing the set of time series data to identify at least one of: a type of data contained in the set of time series data; an identity of a device, software application or element of a production environment that gave rise to the set of time series data; a metric that was measured to generate the set of time series data; and/or an identity of an element or application programming interface that reported the set of time series data (Fig. 16; [0094]-[0096]: resource key corresponds to “an identity of an element or application programming interface that reported the set of time series data” or “an identity of a device, software application or element of a production environment that gave rise to the set of time series data”. For purposes of compact prosecution, the “and/or” is interpreted as “or”).

With regard to claim 9,
Brown teaches
the method of claim 1, wherein determining a degree of error between the predicted future values of the time series data and the second portion of the set of time series data comprises calculating at least one of root mean square error, relative mean absolute error, mean absolute percentage error and/or mean absolute scaled error ([0223]: mean absolute percentage error. For purposes of compact prosecution, the “and/or” is interpreted as “or”).

With regard to claim 10,
Brown teaches
the method of claim 1, further comprising: 
receiving a new set of time series data that has a second characteristic; and 
repeating the evaluating the selecting steps using the new set of time series data to select a second forecast model to use in the future to analyze time series data having the second characteristic  (the process in Fig. 18 is applied to the latest metric data continuously, thus every new input corresponds to “a new set of time series data” and the same rationale discussed for the parent claim applies to the new input. The same steps shown in Fig. 18 are repeated for the new input data to select a corresponding model based on the characteristics identified for the input data in the same way, e.g. a pulse wave model for pulse wave metric data, and a seasonal model for seasonal metric data, etc. In addition, Fig. 18; [0200]-[0207]: when input data have different combinations of characteristics, different combinations of models are selected and combined to be used for the forecasting. Any of the characteristics identified in the new input that is different from the first characteristic corresponds to "a second characteristic" and any model or combination of models that is selected accordingly corresponds to "a second forecast model").

With regard to claim 11,
Brown teaches
a system for selecting a forecast model for analyzing time series data, comprising (Abstract; Fig. 18; [0139]-[0143]: stochastic model corresponds to “forecast model”. Fig. 13A; [0089]: metric data corresponds to “time series data”): 
means for receiving a set of time series data that is indicative of the performance of a production environment (Fig. 13A, 13B; [0089]-[0090]: receive streams of metric data, which include CPU usage, amount of memory, network throughput, network traffic, and amount of storage, etc., of a Distributed Computing System, wherein the streams of metric data correspond to “a set of time series data”, CPU usage, network traffic, etc. are indicative of the performance of the Distributed Computing System, i.e., “a production environment”. In addition, Fig. 13A, 13B; [0088]-[0090]; [0054]: management system 1336, which receives the streams of metric data, is an abstraction that includes APIs. [0097]: consecutive metric data values having regularly spaced time stamps with no gaps indicates receiving data on a "continuous" basis. Because the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification, the prior art element discussed herein is equivalent to the structure, materials or acts described in applicant’s specification); 
means for analyzing the set of time series data to identify a first characteristic of the set of time series data (Fig. 18; [0106]; [0121]; [0148]: process metric data to determine whether the data is trendy, stationary, pulse wave, or seasonal, wherein any of these characteristics corresponds to "a first characteristic". [0163]: Fourier transformation to detect seasonality. Claim 2: use linear regression to estimate trend. [0121]: stationary metric data varies over time in a stable manner about a fixed mean. Because the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification, the prior art element discussed herein is equivalent to the structure, materials or acts described in applicant’s specification); 
means for evaluating the set of time series data with each of a plurality of forecast models (Fig. 18; [0118]-[0143]: evaluate detrended metric data with each of the stochastic process models 1804-1806), where evaluating the set of time series data comprises, for each of the plurality of forecast models: 
evaluating a first portion of the set of time series data with one of the forecast models to generate predicted future values of the time series data (Fig. 20; [0131]-[0137]; Fig. 17; [0097]-[0098]: use each of the stochastic process models 1804-1806 to compute an estimated non-trendy metric data value based on the latest historical window of metric data, wherein the latest historical window of metric data corresponds to “a first portion” and the estimated non-trendy metric data value corresponds to “predicted future values”), and 
comparing the predicted future values of the time series data to a second portion of the set of time series data to determine a degree of error between the predicted future values of the time series data and the second portion of the set of time series data (Fig. 20; [0131]-[0137]; Fig. 21; [0138]: compare each of the three estimated non-trendy metric data values with the latest non-trendy metric data value received by the metric processor to calculate three separate residual errors at the time stamp tn+1, wherein the latest non-trendy metric data value corresponds to “a second portion” and the residual error at the time stamp tn+1 corresponds to “a degree of error”); and 
means for selecting the forecast model that had the smallest degree of error between the predicted future values of the time series data and the second portion of the set of time series data as a first forecast model to use in the future to analyze time series data having the first characteristic (Fig. 18; [0139]-[0143]: select the stochastic process model with the smallest accumulated residual error for forecasting, wherein the smallest accumulated residual error is equal to the smallest residual error at the time stamp tn+1 when the time stamp tn+1 is the very first one that has been accumulated, and “time series data having the first characteristic” is guaranteed by the logic shown in Fig. 18 that controls what model applies to what type of metric data).

With regard to claim 12,
Brown teaches
a system for selecting a forecast model for analyzing time series data, comprising (Abstract; Fig. 18; [0139]-[0143]: stochastic model corresponds to “forecast model”. Fig. 13A; [0089]: metric data corresponds to “time series data”): 
a data collection unit configured to receive a set of time series data that is indicative of the performance of a production environment (Fig. 13A, 13B; [0089]-[0090]: receive streams of metric data, which include CPU usage, amount of memory, network throughput, network traffic, and amount of storage, etc., of a Distributed Computing System, wherein the streams of metric data correspond to “a set of time series data”, CPU usage, network traffic, etc. are indicative of the performance of the Distributed Computing System, i.e., “a production environment”. In addition, Fig. 13A, 13B; [0088]-[0090]; [0054]: management system 1336, which receives the streams of metric data, is an abstraction that includes APIs. [0097]: consecutive metric data values having regularly spaced time stamps with no gaps indicates receiving data on a "continuous" basis. Because the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification, the prior art element discussed herein is equivalent to the structure, materials or acts described in applicant’s specification); 
a time series data analysis unit that analyzes the set of time series data to identify a first characteristic of the set of time series data (Fig. 18; [0106]; [0121]; [0148]: process metric data to determine whether the data is trendy, stationary, pulse wave, or seasonal, wherein any of these characteristics corresponds to "a first characteristic". [0163]: Fourier transformation to detect seasonality. Claim 2: use linear regression to estimate trend. [0121]: stationary metric data varies over time in a stable manner about a fixed mean. Because the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification, the prior art element discussed herein is equivalent to the structure, materials or acts described in applicant’s specification); 
a forecast model testing unit that evaluates the set of time series data with each of a plurality of forecast models (Fig. 18; [0118]-[0143]: evaluate detrended metric data with each of the stochastic process models 1804-1806), where evaluating the set of time series data comprises, for each of the plurality of forecast models: 
evaluating a first portion of the set of time series data with one of the forecast models to generate predicted future values of the time series data (Fig. 20; [0131]-[0137]; Fig. 17; [0097]-[0098]: use each of the stochastic process models 1804-1806 to compute an estimated non-trendy metric data value based on the latest historical window of metric data, wherein the latest historical window of metric data corresponds to “a first portion” and the estimated non-trendy metric data value corresponds to “predicted future values”), and 
comparing the predicted future values of the time series data to a second portion of the set of time series data to determine a degree of error between the predicted future values of the time series data and the second portion of the set of time series data (Fig. 20; [0131]-[0137]; Fig. 21; [0138]: compare each of the three estimated non-trendy metric data values with the latest non-trendy metric data value received by the metric processor to calculate three separate residual errors at the time stamp tn+1, wherein the latest non-trendy metric data value corresponds to “a second portion” and the residual error at the time stamp tn+1 corresponds to “a degree of error”); and 
a forecast model selection unit that selects the forecast model that had the smallest degree of error between the predicted future values of the time series data and the second portion of the set of time series data as a first forecast model to use in the future to analyze time series data having the first characteristic (Fig. 18; [0139]-[0143]: select the stochastic process model with the smallest accumulated residual error for forecasting, wherein the smallest accumulated residual error is equal to the smallest residual error at the time stamp tn+1 when the time stamp tn+1 is the very first one that has been accumulated, and “time series data having the first characteristic” is guaranteed by the logic shown in Fig. 18 that controls what model applies to what type of metric data).

With regard to claim 13,
Brown teaches
the system of claim 12, wherein for each of the plurality of forecast models, the forecast model testing unit: 
select a time window comprising a subset of the set of time series data (Fig. 17; [0097]-[0098]: the historical window corresponds to “a time window” that comprises a limited history of the metric data, i.e., “a subset of the set of time series data”); 
evaluate a first portion of the subset of the set of time series data with one of the forecast models to generate predicted future values of the time series data (Fig. 20; [0131]-[0137]; Fig. 17; [0097]-[0098]: use each of the stochastic process models 1804-1806 to compute an estimated non-trendy metric data value based on the latest historical window of metric data, wherein the latest historical window of metric data corresponds to “a first portion” and the estimated non-trendy metric data value corresponds to “predicted future values”); 
compare the predicted future values of the time series data to a second portion of the subset of the set of time series data to determine a degree of error between the predicted future values of the time series data and the second portion of the subset of the set of time series data (Fig. 20; [0131]-[0137]; Fig. 21; [0138]: compare each of the three estimated non-trendy metric data values with the latest non-trendy metric data value received by the metric processor to calculate three separate residual errors at the time stamp tn+1, wherein the latest non-trendy metric data value corresponds to “a second portion” and the residual error at the time stamp tn+1 corresponds to “a degree of error”); and 
repeat the selecting, evaluating and comparing steps for at least one additional time window that comprises a different subset of the set of time series data (Fig. 17; [0097]-[0098]: as the historical window advances in time to include the most recently received metric data values and discard a corresponding number of the oldest metric data values from the limited history of metric data, and the metric processor updates model parameters based on the latest limited history of metric data, the above discussed process is repeated for a different time window).

With regard to claim 14,
Brown teaches
the system of claim 13, wherein the forecast model selection unit: 
combines, for each of the forecast models, the degrees of determined error between the predicted future values of the time series data and the second portion of the subsets of the set of time series data to create a composite degree of error for each of the forecast models (Fig. 20; [0131]-[0137]; Fig. 21; [0138]: combine the residual errors calculated for i=1 to n to compute an accumulated residual error for each stochastic model, wherein the accumulated residual error corresponds to “a composite degree of error”); and 
selects the forecast model that had the smallest composite degree of error as the forecast model to use in the future to analyze time series data having the first characteristic (Fig. 18; [0139]-[0143]: select the stochastic process model with the smallest accumulated residual error for forecasting).

With regard to claim 15,
Brown teaches
the system of claim 12, further comprising a data transformation unit that transforms the set of time series data, wherein transforming the set of time series data comprises at least one of detrending the data, reducing a seasonal component of the data, smoothing the data and/or normalizing the data (Fig. 19A-19C; [0107]: detrending metric data. [0158]: applying a smoothing filter to the metric data. [0114]: normalizing metric data. For purposes of compact prosecution, the “and/or” is interpreted as “or”).

With regard to claim 16,
Brown teaches
the system of claim 12, further comprising selecting the plurality of different forecast models that will be tested by the forecast model testing unit based on analysis performed by the time series data analysis unit (Fig. 18; [0118]-[0143]: select stochastic process models to process non-trendy stationary metric data. Fig. 18; [0148]: select pulse wave model to process pulse wave metric data. Fig. 18; [0163]-[0174]: select seasonal model for seasonal metric data).

With regard to claim 17,
Brown teaches
the system of claim 12, where the time series data analysis unit analyzes the set of time series data to identify at least one of a statistical property of the set of time series data, a seasonality of the set of time series data, a trend of the set of time series data and/or a stationarity of the set of time series data (Fig. 18; [0106]: identify a trend. [0121]: identify a stationarity. [0148]: identify a seasonality. For purposes of compact prosecution, the “and/or” is interpreted as “or”).

With regard to claim 18,
Brown teaches
the system of claim 17, wherein the time series data analysis unit also analyzes the set of time series data to identify at least one of: a type of data contained in the set of time series data; an identity of a device, software application or element of a production environment that gave rise to the set of time series data; a metric that was measured to generate the set of time series data; and/or an identity of an element or application programming interface that reported the set of time series data (Fig. 16; [0094]-[0096]: resource key corresponds to “an identity of an element or application programming interface that reported the set of time series data” or “an identity of a device, software application or element of a production environment that gave rise to the set of time series data”. For purposes of compact prosecution, the “and/or” is interpreted as “or”).

With regard to claim 19,
Brown teaches
the system of claim 12, wherein the forecast model testing unit determines a degree of error between the predicted future values of the time series data and the second portion of the set of time series data by calculating at least one of root mean square error, relative mean absolute error, mean absolute percentage error and/or mean absolute scaled error ([0223]: mean absolute percentage error. For purposes of compact prosecution, the “and/or” is interpreted as “or”).

With regard to claim 20,
Brown teaches
the system of claim 12, wherein the data collection unit is also configured to receiving a new set of time series data that has a second characteristic, wherein the time series data analysis unit is also configured to analyze the new set of time series data to identify a second characteristic of the new set of time series data, wherein the forecast model testing unit is configured to evaluate the new set of time series data with each of a plurality of forecast models, where evaluating the new set of time series data comprises, for each of the plurality of forecast models: 
evaluating a first portion of the set of time series data with one of the forecast models to generate predicted future values of the time series data, and 
comparing the predicted future values of the time series data to a second portion of the set of time series data to determine a degree of error between the predicted future values of the time series data and the second portion of the set of time series data; and 
wherein the forecast model selection unit is also configured to select the forecast model that had the smallest degree of error between the predicted future values of the new set of time series data and the second portion of the new set of set of time series data as a second forecast model to use in the future to analyze time series data having the second characteristic (the process in Fig. 18 is applied to the latest metric data continuously, thus every new input corresponds to “a new set of time series data” and the same rationale discussed for the parent claim applies to the new input. The same steps shown in Fig. 18 are repeated for the new input data to select a corresponding model based on the characteristics identified for the input data in the same way, e.g. a pulse wave model for pulse wave metric data, and a seasonal model for seasonal metric data, etc. In addition, Fig. 18; [0200]-[0207]: when input data have different combinations of characteristics, different combinations of models are selected and combined to be used for the forecasting. Any of the characteristics identified in the new input that is different from the first characteristic corresponds to "a second characteristic" and any model or combination of models that is selected accordingly corresponds to "a second forecast model").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.